Title: To Benjamin Franklin from Deborah Franklin, [8?–13 October 1765]
From: Franklin, Deborah
To: Franklin, Benjamin


In this letter Deborah Franklin was slightly more generous with periods than in the document immediately above, but the same problem recurs here of determining where she intended some of her sentences to end. The editors have therefore again surrounded their inserted periods and their substituted initial capital letters with brackets in order not to deprive the reader entirely of the privilege of introducing different sentence breaks if he so desires.
 

My Dear Child
[October 8, 1765]
I have bin so happey as to reseve severel of your dear letters with in these few days and to see a man that had seen you[. H]e teles me you look well which is next to seeing of you[. H]ough am I plesed to read over and over a gen I Cole it a husbands Love letter. I am afraid that you have not reseved all my letters for when I wrote you that I had maid that purchous I did write you that Mr. Rhodes sed he did think you had better not dig voltes att all leste it shold damaig the wales of the house so I never have don aney thing to wordes [towards] it[. O]ne reson was Mr. Palmer was gon down to worke at the light House so thair it leyes as it did when you wente a way[. T]he pente houses is as thay was and as the dispute is not ended the wale is open nexte the liverey Stabel and everey bodey maikes a free pasaig threw it and will tel the wale is maid up[.] I did write you word thair was a rale fense put op a Crose the lott betwen us and our nabor Humpefris and we have a gaite but it Cante be keep shut tell the remainder parte of the wale is dun[.]
I have wrote several letter to you one almoste everey day but then I Cold not forbair saying sumthing to you a bought publick afairs then I wold distroy it and then begin a gen and burn it a gen and so on but now I donte think to say one word a bought them as I beleve you have it much better then I Cold tell you[. O]ur Good Mr. Hughs has bin in the moste Deplorabales Condishon that ever man was in this world with a disorder that is Coled [called] a burning Cole and it is this day 3 weeks senes he has bin not abel to stir or be helpe att all[.]



[October 9]
This is wensday ocktober 9[.] I have bin to see Mr. Hughes who I found a littel better and a bel to stir himselef which I know will give you pleshuer and the more so as you will hear no doute hough he has bin yoused and by men that better things mought be expeckted from firste to have the bells mufled and send two Drumes a bought the town to raise the mobe and send them under Mr. Hughes window then send meisegers to tell him that thay was a Coming and wold be thair in a minit and all moste terreyfi his wife and Children to deth and after this the man who was at the head of thier afair to Compleymente him selef with the merrit of preventeing the mobe from falling on and distroying Mr. Hughes and his whole famely[.] I muste say sumthing more[. T]he Number was 8 who wente backwards and forwards while Jemey Allin was att the Staite house a Sperriting up the mobe and inraigeing of them to porsiste in the afair thay had meet a bought[.] Mr. Tillmman was the head of them[.] O hough I dispise such men[. N]ow I am to say sumthing a bought my one fameley[.] I told you that nanney wente to Burlinton last winter[.] I think Shee Stayed three weekes and got such a Cold that Shee was ill all winter and spring[.]. I thought Shee was in a decay this sumer[.] Shee has bin to be nursed a gen[.] Shee has had the yellow iandis [jaundice] to a verey graite degree. I wold a sente for Dr. Boond but Shee wood not have him but wold have an Inglish Doctor So Shee had one and I took all the Cair of her as I Cold and when Shee was abell I got a horse and took her ought everey day but it was the graites dificalty imaginobel as Shee had not bin yoused to ride in a one horse Chair[.] Shee did not like aney but a Coache or poste Charrit[.] I told her Shee shold be Contente and good youmerred or shee wold never be well agen hough ever we have dun all we Cold to get her to be good youmerred and shee is better att present but after the yellow wore off shee turned verey brown or rather black but shee will get the better I hope[.] I often did aske her if she was dissatfid at aney thing or if shee wold go back agen but shee sed no[.] I am in hopes when shee getes her Strenth Shee will doe agen[.] Gorge has bin verey ill all so but got better agen[.] Salley had a smarte fever for all moste 24 owers but the Stir that was maid on the Chaing of Govermente quite Coored [cured] her—and thanke God I have bin so favered that I have bin abel to nurse them all with Susanah to waite on me and I doe inioy [enjoy] my helthe verey well and am inabled to go and see my sick Nabors[.] I have had much trubel leste I shold a loste bouth my Nabor Sumaines but thay air bouth better agen[.] I have got one Barrel of apeles and thay air to be poot on bord this day[.] I hope thay will keep good tell you get them but I never heard wather you got them I sente to you laste fall or wather you got what I sente to you by Capt. Budin[.] Salley is still att Burlinton[.] I was willing shee shold go to be oute of the way att Eleckshon as I wold not have aney bodey a runing backwords and forwords a hearing and telling what shold be sed or what was not sed but keep my selef to my selef and so I did[.] I doe expeckte Salley in town on Satterday[.] I forget wather I told you that Mrs. Parker and Ladey Jane Came and stayd with me near two weeks[. T]hay was well[.] Mr. Foxcrofte is gon to Virjaney[. H]e was verey well when he wente from home[.] I hav wrote you ansers to all your dear qustons and lefte it on the tabel in the musick room and shut the dore but it is taken a way so I muste write it over agen I beleve[.O]ur Dear Sister Franklin desiers me to give her kindeste love to you hopes shee shall see you here in the Spring[.]



  [October 13]
  This is Sunday ocktober 13.

Yesterday I put on bord of Capt. Friend the same baile that you sente to us filed with Cranbareys[.] I Cold not get as maney as wold fill a Barril nor I Cold not get a halef Barrel so I took that[. T]hay air verey good as I [am Sure.] I hope thay will keep[. Y]ou have a Barrel of appels on borde which I hope will get safe to you[.] I took as much paines as I Cold to have them good[.] I shall get more to send by Capt. Budin[. H]e is not arived as yit but expeckted everey tide.
I thanke you for the worsted the Shuger nipers and the musling for my apron and for the Curtins[.] I think them verey honsum but I muste now tell you what hapened to the whole pees quite threw[. Y]ou was so kind as to send me sume Christeline Salte and it was laid direcktely over the role and it got Sum wator the moyster of the vesill and it was a verey long voyage[. I]t stained it of a verey light purpil blume but I hunge it up and brushed it[.] I did indever to have a pees cleend but it did not look so well as the whole pees and as it is to draw up I donte think it will be notised at all[.] I was once asked if it was the fashon[.] I sed I beleve so[.] I did not think to a told you of it but if you shold send or bring me the Saittin it shold be wraped up in a pees of Greenbayes or nape and that preventes the spoting[.] Salley not Cume home but our Dearpreshous is Cume to town and is to be with me while Shee Stays in town[. A]ll is well att home[.] I supouse you know thay air gon to live att the workes and all is well and in good ordor. Shee is gon to metin no bodey but my selef att home[. M]y Brother set oute yisterday for pitts Burge[. H]e was well and lefte a letter which I send[. I]f I shold menshon everey bodey name I shold fill a large shee[t] of paper with love to you[. E]verey one desire me that I see[.] I beleve I have reseved all the letters that you have wrote to me and I am indede verey much obliged to you for thinking of me as you doe[.] Billey Hunter grows a fine Boy indead[. H]e sends his Duty to you as Dose all the littel Boys and gorles[.] I hear my friend Cume in I am Coled [called] so Conclud as ever yours till Deth
D Franklin

